Citation Nr: 0025115	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-13 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected gastroesophageal reflux, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for hiatal hernia as 
being proximately due to or the result of the service 
connected gastroesophageal reflux.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from September 1986 to August 
1990.  This appeal arises from a rating decision of the 
Detroit, Michigan Regional Office (RO).


REMAND

By letter from the RO to the veteran in March 2000, it was 
noted that the RO had received the veteran's request for a 
Travel Board hearing.  A subsequent letter to the veteran 
dated on June 19, 2000, informed him that a Travel Board 
hearing was scheduled for July 20, 2000.  He was further 
informed that he could request a change in the hearing date 
up until 2 weeks before the scheduled hearing and that such a 
request should be sent to the RO.  

The representative sent a letter, dated July 11, 2000 and 
received on July 18, 2000, to the Board requesting that the 
July 20, 2000 Travel Board hearing be canceled.  Instead of 
another Travel Board hearing, the veteran then elected to 
have a personal hearing at the RO before a hearing officer.

38 C.F.R. § 20.704 provides that a change in a hearing date 
may be made at any time up to 2 weeks prior to the date of 
the hearing.  Here, the July 11 request was not timely as 
less than 2 weeks was left before the July 20 hearing when 
the request was sent.  The regulation provides that such a 
request should be sent to the RO.  The July 11 request, 
however, was sent to the Board.  Thus, the request, even 
though not timely, was not acted upon on the date of the 
scheduled hearing as it was sent to the wrong location.  

Under section 20.704(d), when an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  A 
motion for a new hearing date following a failure to appear 
for scheduled hearing must be in writing, must be filed 
within 15 days of the originally scheduled hearing date, and 
must explain why the appellant failed to appear for the 
hearing and why a timely request for a new hearing could not 
have been submitted.  Such a request will be sent to the 
Board and the issue of whether good cause for such failure to 
appear and the impossibility of timely requesting 
postponement will be determined by the member who would have 
presided over the hearing.  In this case, the July 11th 
letter will be accepted as a timely motion for a new hearing.

The July 11 letter indicated that the veteran would be unable 
to attend the July 20 Travel Board due to a scheduling 
conflict that he was unable to resolve.  Although this 
request is somewhat vague as to the particular nature of the 
conflict and as to the date when the veteran first had 
knowledge of same, it is not unreasonable that such an 
eventuality might arise and arise with only approximately 10 
days left before the scheduled hearing.  Moreover, the 
veteran has not previously requested the postponement or 
cancellation of a Travel Board hearing.  

In consideration of the above, the undersigned member of the 
Board, who was the member who would have presided over the 
hearing in July 2000, finds that good cause for the veteran's 
failure to appear for the July 20 Travel Board hearing has 
been shown.  Accordingly, the case is REMANDED for the 
following:

The veteran should be scheduled for a 
personal hearing at the RO before a 
hearing officer on the next available 
date.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




